                                           Case 4:20-cv-08226-PJH Document 2 Filed 12/01/20 Page 1 of 2




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     STEVEN WAYNE BONILLA,                          Case Nos. 20-cv-08226-PJH
                                                      Plaintiff,                                  20-cv-08327-PJH
                                   7
                                                v.
                                   8                                                    ORDER DISMISSING MULTIPLE
                                         JUDGE CLARENCE DON CLAY, et. al.,              CASES WITH PREJUDICE
                                   9
                                                      Defendants.
                                  10

                                  11

                                  12         Plaintiff, a state prisoner, has filed multiple pro se civil rights complaints under 42
Northern District of California
 United States District Court




                                  13   U.S.C. § 1983. Plaintiff is a condemned prisoner who also has a pending federal habeas

                                  14   petition in this court with appointed counsel. See Bonilla v. Ayers, Case No. 08-0471

                                  15   YGR. Plaintiff is also represented by counsel in state court habeas proceedings. See In

                                  16   re Bonilla, Case No. 20-2986 PJH, Docket No. 1 at 7.

                                  17         In these civil rights cases plaintiff names as defendants’ various state court judges.

                                  18   Plaintiff presents very similar claims in these cases. He seeks relief regarding his

                                  19   underlying conviction or how his various pro se habeas petitions and other cases were

                                  20   handled by the state and federal courts.

                                  21         To the extent that plaintiff seeks to proceed in forma pauperis (IFP) in these cases,

                                  22   he has been disqualified from proceeding IFP under 28 U.S.C. § 1915(g) unless he is

                                  23   “under imminent danger of serious physical injury” at the time he filed his complaint. 28

                                  24   U.S.C. 1915(g); In re Steven Bonilla, Case No. 11-3180 CW; Bonilla v. Dawson, Case

                                  25   No. 13-0951 CW.

                                  26         The allegations in these complaints do not show that plaintiff was in imminent

                                  27   danger at the time of filing. Therefore, he may not proceed IFP. Moreover, even if an

                                  28   IFP application were granted, his lawsuits would be barred under Heck v. Humphrey, 512
                                           Case 4:20-cv-08226-PJH Document 2 Filed 12/01/20 Page 2 of 2




                                   1   U.S. 477, 486-87 (1994), Younger v. Harris, 401 U.S. 37, 43-54 (1971), Demos v. U.S.

                                   2   District Court, 925 F.2d 1160, 1161-62 (9th Cir. 1991) or Mullis v. U.S. Bankruptcy Court,

                                   3   828 F.2d 1385, 1393 (9th Cir. 1987). Accordingly, the cases are dismissed with

                                   4   prejudice.

                                   5          The clerk shall terminate all pending motions and close these cases. The clerk

                                   6   shall return, without filing, any further documents plaintiff submits in these closed cases.

                                   7          IT IS SO ORDERED.

                                   8   Dated: December 1, 2020

                                   9

                                  10                                                            /s/ Phyllis J. Hamilton
                                                                                               PHYLLIS J. HAMILTON
                                  11                                                           United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
